Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The claims 1-17 and 20-22 are allowed.  Specifically, the independent Claims 1 and 20-21 are allowed over the prior art. The dependent Claims (2-17, 22) are also allowed due to its dependencies to said independent Claims. Regarding Claims 18-19: Canceled and Claims 21-22: added.

Reasons for allowance
Regarding prior art, Claims 1 and 20-22. Though the prior arts teach , 
a) Miyasaka et al. (US10,806,968) discloses An electronic apparatus includes a processor that outputs information regarding a difference between left and right strokes in swimming on the basis of data which is output from a sensor mounted on the body of a user during swimming..
b) Thorson et al. (US 9,738,355) discloses f a watercraft with a controllable imaging device are disclosed herein. The watercraft includes a rotatable housing provided in a recess located underneath the watercraft. The recess further includes a roller assembly to movably engage the rotatable housing within the recess. An imaging device is positioned within the rotatable housing. One or more control commands are received by the imaging device from an electronic device to enable capture of one or more images.

d) Regan et al. (US US9697743) disclose a data collection system for surfing which includes a data collection device mounted on the upper torso of the surfer or on the surf board. The device includes a clock, GPS unit, three dimensional accelerometers, three dimensional gyroscopes, and a microprocessor and data store for processing the signals from the GPS unit, three dimensional accelerometers and three dimensional gyroscopes. The microprocessor is programmed to identify and collect signal data to derive information identifying one or more parameters including number of waves passed up, power of each wave, size and frequency of the waves, time when a wave is caught, number of paddles required to catch a wave, time between catching the wave and the surfer standing up, distance travelled and speed during ride, time when rider exits the wave, acceleration during each manoeuvre during the ride, g force and speed during turns.
e) Ueno et al. (US 10,184,856) disclose a mobile device according to one of a plurality of aspects comprises an atmospheric pressure sensor configured to measure a value of atmospheric pressure, a touch screen, and at least one controller configured to 
f) Jeung (US9473697) disclose a mobile terminal including a camera; a display unit configured to display a preview image input through the camera; and a controller configured to select an object in the preview image in response to a user input for touching the object or setting a specific region comprising the object; and output an alarm when the object moves out from the preview image.

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 20-21: “control the atmospheric pressure sensor to detect a reference atmospheric pressure; determine, based on first radio waves received by the GPS receiver, whether a position of the measuring device is closer to a sea than a coastline; in response to determining that the position of the measuring device is closer .”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864